Citation Nr: 0935835	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  09-07 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1973.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In an unappealed decision issued in May 2007, the Board 
denied a claim for service connection for an acquired 
psychiatric disorder, to include PTSD.

2. Evidence added to the record since the unappealed May 2007 
denial is both cumulative and redundant of the evidence of 
record at the time of the decision and does not raise 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

A May 2007 Board decision is final; new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  Further, for claims 
requiring new and material evidence, the Veteran must be 
notified that service connection was previously denied and of 
the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in August 2007, prior to the initial 
unfavorable AOJ decision issued in February 2008.  An 
additional letter was sent in December 2008.

The Board observes that the pre-adjudicatory VCAA notice 
issued in August 2007 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, this letter advised the Veteran of the evidence 
necessary to establish a disability rating and effective 
date.  However, only the December 2008 letter informed him 
that his claim had been previously denied and that the bases 
for that denial were the lack of a verified in-service 
stressor and diagnosed acquired psychiatric disorder in 
service.

The Board acknowledges the inadequate timing of the December 
2008 letter, but finds that no prejudice to the Veteran has 
resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  Specifically, as a matter of law, providing the 
Veteran with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007); citing Mayfield, 444 F.3d 1328, 1328 (Fed. Cir. 
2006).  A statement of the case (SOC) and supplemental SOC 
(SSOC) constitute "readjudication decisions" that comply 
with all due process requirements if preceded by adequate 
VCAA notice.  See Mayfield, 499 F. 3d.  In the present case, 
subsequent to the December 2008 letter, the Veteran was 
supplied with an SOC readjudicating his claim.  Thus, the 
timing deficiency of the notice required under Kent was 
rectified by readjudication of the claim after compliant 
notice was sent.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Based on the above, the Board finds that further 
VCAA notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records, service personnel records, VA 
medical records, and Social Security Administration (SSA) 
disability records were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
Veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claim. 

The duty to assist does not include affording the Veteran a 
VA examination until the claim has been reopened.  38 C.F.R. 
§ 3.156.  In light of the above, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
Veteran's claim without further development and additional 
efforts to assist or notify the Veteran in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  Therefore, the Board 
determines that the Veteran will not be prejudiced by the 
Board proceeding to the merits of the claim.

II. Analysis

The Veteran contends that he suffers from an acquired 
psychiatric disorder as a result of a sexual assault that 
occurred while attending sick call in service.  Thus, he 
contends that service connection is warranted for an acquired 
psychiatric disorder.

In a May 2007 decision, the Board denied the Veteran's 
original claim for service connection on the basis that he 
was not diagnosed with an acquired psychiatric disorder in 
service and that his claimed in-service stressor was not 
verified.  The Veteran did not appeal this decision.  Thus, 
the Veteran must submit new and material evidence to reopen 
his claim.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006) [(2008)].

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104(b) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition.

The Veteran filed his claim to reopen in May 2007; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The record as of May 2007 included the Veteran's service 
treatment records, service personnel records, VA treatment 
records, SSA records, and lay statements by the Veteran and 
MC.  This medical evidence contained documentation of post-
service treatment for an acquired psychiatric disorder, to 
include PTSD, and in-service treatment for substance abuse.  
The Veteran's statements detailed his claimed in-service 
personal assault, and the statements of MC supported his 
contentions in that regard.  However, there was no medical 
evidence or lay statement contemporaneous with the alleged 
assault associated with the claims file.  

Since the May 2007 Board decision, the Veteran has submitted 
additional personal statements and another statement by MC 
that discuss his claimed in-service personal assault.  
However, none of the information contained in these 
statements is new to the claim.  Rather, they merely 
reiterate evidence of record as of May 2007.  Therefore, they 
are both cumulative and redundant of the evidence of record 
at the time of the prior Board denial.  Thus, there remains 
no evidence of an in-service acquired psychiatric disorder, 
and the Veteran's claimed personal assault continues to be 
unverified. 

Accordingly, the Board must conclude that the evidence added 
to the record since the May 2007 denial is not new, and 
therefore, not material, as it is both cumulative and 
redundant of the evidence of record in May 2007.  As such, 
the Board finds that the evidence received subsequent to the 
Board's May 2007 decision is not new and material and the 
requirements to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, have not been met.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, absent the submission any new evidence, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim to reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  Therefore, his claim must be denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


